                                            Case 3:18-cv-06721-JCS Document 215 Filed 02/24/21 Page 1 of 3


                                           Donald R. McPhail (admitted pro hac vice)           Mark Isaac Schickman (SBN 62653)
                                       1   Email: dmcphail@dickinsonwright.com                 Email: mark@SchickmanLaw.com
                                           DICKINSON WRIGHT PLLC                               SCHICKMAN LAW
                                       2   International Square                                1019 Euclid Avenue
                                           1825 Eye St. N.W., Suite 900                        Berkeley, Ca. 94108
                                       3   Washington, D.C. 20006                              Telephone: (510) 467-2909
                                           Telephone: (202) 457-0160
                                       4   Facsimile: (844) 670-6009
                                       5   Jonathan D. Baker (SBN 196062)                      Theodore J. Bielen, Jr. (SBN 56395)
                                           Email: jdbaker@dickinsonwright.com                  Email: bielenlt@yahoo.com
                                       6   DICKINSON WRIGHT PLLC                               BIELEN & LAMPE
                                           800 W. California Avenue, Suite 110                 1390 Willow Pass Road, Suite 1020
                                       7   Sunnyvale, CA 94086                                 Concord, CA 94520
                                           Telephone: (408) 701-6100                           Telephone: (925) 288-9720
                                       8   Facsimile: (844) 670-6009                           Facsimile: (925) 288-9731
                                       9   Ryan O. White (admitted pro hac vice)               Attorneys for Defendant
                                           Email: rwhite@taftlaw.com                           O’Keeffe’s, Inc. d/b/a SAFTI FIRST,
                                      10   Elizabeth Shuster (admitted pro hac vice)           a California corporation
                                           Email: eshuster@taftlaw.com
                                      11   TAFT, STETTINIUS & HOLLISTER LLP
                                           One Indiana Square, Suite 3500
                                      12   Indianapolis, Indiana 46204
800 W. California Avenue, Suite 110




                                           Telephone: (317) 713-3500
                                      13   Facsimile: (317) 713-3699
      Sunnyvale, CA 94086




                                      14   Philip R. Bautista (admitted pro hac vice)
                                           Email: pbautista@taftlaw.com
                                      15   TAFT STETTINIUS & HOLLISTER LLP
                                           200 Public Square, Suite 3500
                                      16   Cleveland, OH 44114
                                           Telephone: (216) 241-2838
                                      17   Facsimile: (216) 241-3707
                                      18   Attorneys for Plaintiffs Ely Holdings Limited
                                           and Greenlite Glass Systems Inc.
                                      19
                                                                      UNITED STATES DISTRICT COURT
                                      20
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                      21                                 SAN FRANCISCO DIVISION
                                           ELY HOLDINGS LIMITED,
                                      22   a United Kingdom company, and
                                           GREENLITE GLASS SYSTEMS INC.,              Case No. 3:18-cv-06721 JCS
                                      23
                                           a Canadian company,
                                                                                      STIPULATION AND [PROPOSED]
                                      24                 Plaintiffs,                  ORDER REGARDING CASE SCHEDULE
                                      25          v.                                  AND EXPERT WITNESSES

                                      26   O’KEEFFE’S, INC. d/b/a SAFTI FIRST,
                                           a California corporation, Defendant.
                                      27

                                      28
                                           STIPULATION AND [PROPOSED] ORDER
                                           REGARDING CASE SCHEDULE AND EXPERT              1                      Case No. 3:18-cv-06721 JCS
                                           WITNESSES
                                            Case 3:18-cv-06721-JCS Document 215 Filed 02/24/21 Page 2 of 3



                                       1             Pursuant to Civil Local Rule 7-12, Plaintiffs Ely Holdings Limited and Greenlite Glass
                                       2   Systems Inc. (collectively, “Plaintiffs”) and Defendant O’Keeffe’s, Inc. d/b/a SAFTI FIRST
                                       3   (“Defendant”) (Defendant and Plaintiffs collectively, the “Parties”), through their respective
                                       4   counsel of record, and subject to the approval of the Court, hereby stipulate and agree to extend
                                       5   the deadlines for: (i) depositions of damages experts, and (ii) Daubert motions regarding the
                                       6   opinions proffered by damages experts, as set forth below. All other dates shall remain.
                                       7             The deadlines for the abovementioned filings are currently set by stipulated Order at thirty
                                       8   (30) and sixty (60) days, respectively, following the Court’s rulings on dispositive motions (Dkt.
                                       9   No. 184); however, in light of the March 16, 2021 scheduled mediation session and in furtherance
                                      10   of settlement, the Parties stipulate and respectfully request that the Court issue an order extending
                                      11   the deadlines to thirty (30) and sixty (60) days, respectively, following the March 16, 2021
                                      12   scheduled mediation session. Accordingly, the amended deadlines appear as follows:
800 W. California Avenue, Suite 110




                                      13
      Sunnyvale, CA 94086




                                                                   Event                  Current Deadline           New Deadline
                                      14

                                      15             Depositions of Damages Experts      March 5, 2021           April 16, 2021

                                      16             Daubert Motions re: Opinions
                                                                                         April 4, 2021           May 17, 2021
                                      17             Proffered by Damages Experts
                                      18
                                                     Finally, pursuant to the Court’s Order dated February 3, 2021 (Dkt. No. 214, 20:2-3), the
                                      19
                                           Parties report and stipulate that to the extent the patent claims and counterclaims are not pending
                                      20

                                      21   in this lawsuit, neither Tim Macfarlane, Plaintiffs’ expert witness, nor Glen Stevick, Defendant’s

                                      22   expert witness, nor lay witness Jeff Griffiths shall be presented as witnesses at the trial of this

                                      23   matter.
                                      24

                                      25

                                      26

                                      27

                                      28
                                           STIPULATION AND [PROPOSED] ORDER
                                           REGARDING CASE SCHEDULE AND EXPERT                 2                         Case No. 3:18-cv-06721 JCS
                                           WITNESSES
                                            Case 3:18-cv-06721-JCS Document 215 Filed 02/24/21 Page 3 of 3



                                       1   Dated: February 24, 2021                               Respectfully submitted,
                                       2    TAFT STETTINIUS & HOLLISTER LLP                       SCHICKMAN LAW
                                       3
                                            /s/ Philip R. Bautista                                /s/ Mark Isaac Schickman
                                       4    Philip R. Bautista (admitted pro hac vice)            Mark Isaac Schickman (SBN 62653)
                                       5    Attorneys for Plaintiffs                              Attorneys for Defendant
                                            Ely Holdings Limited and                              O’Keeffe’s, Inc. d/b/a SAFTI
                                       6    Greenlite Glass Systems Inc.                          FIRST, a California corporation
                                       7

                                       8
                                                                             SIGNATURE ATTESTATION
                                       9
                                                    Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this
                                      10
                                           document has been obtained from each of the other signatories.
                                      11

                                      12   Dated: February 24, 2021                        SCHICKMAN LAW
800 W. California Avenue, Suite 110




                                      13
      Sunnyvale, CA 94086




                                                                                           By:    /s/ Mark Isaac Schickman
                                      14                                                         Mark Isaac Schickman (SBN 62653)
                                      15

                                      16
                                                                                  [PROPOSED] ORDER
                                      17
                                                    PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                      18

                                      19
                                           Dated:
                                      20                                                   The Honorable Joseph C. Spero
                                                                                           United States Chief Magistrate Judge
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           STIPULATION AND [PROPOSED] ORDER
                                           REGARDING CASE SCHEDULE AND EXPERT                 3                             Case No. 3:18-cv-06721 JCS
                                           WITNESSES
